The opinion of the court was delivered by
Taft, J.
The question at issue in this cause is to whom did the testator give the four hundred dollars mentioned in the fifth clause of his will. The clause reads: " I will and bequeath to the Vermont Slate Convention the use of four hundred dollars.” The appellant claims the legacy, that it was intended for them, and offered evidence in support of such claims; and from the evidence the referee found that when the testator used the words, "The Vermont State Convention,” in the fifth clause of the will, he meant the appellant, unless the evidence, offered by the appellee to show that at the time of the execution of the will the testator was unable to form an intention, and was not of sound and disposing mind, was admissible. We think the probate of the will conclusively settled the question of the capacity of the testator, and established the fact that he was, at the time the will was executed, of sound and disposing mind; and the evidence offered upon the distribution of the estate, tending to show that he was not. of sound mind, and had no intent in making the bequest, was inadmissible. These questions wore res ajudicata. The only question made in the exceptions was as to the' admissibility of the evidence offered by the appellee. It may be further noted that no one save the appellant claims the legacy; and the referee reports that the appellant was called by the various names of "The State Convention,” "The Vermont Jkptist State Convention,” and "The Vermont State Convention.” The latter designation was one of the reputed names of the appel*7lant, one tbit the testator himself used in speaking of it. The question, before us is not which of two persons ivas meant, thus calling for the intent of the testator, but is the claimant sufficiently designated and described in the will, so that it can-be identified? Why may not a person take under a will by a reputed name ? If the devise was given to the appellant by any one of the names by which it- was known to the testator, why need we inquire about his intent?
Judgment reversed; judgment for the appellant, and ordered certified to the Probate Court.